Citation Nr: 1024698	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  04-02 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation in excess 
of 10 percent for conjunctivitis.

2.  Entitlement to an increased disability evaluation in excess 
of 10 percent for acneform dermatitis.

3.  Entitlement to an increased disability evaluation for ethmoid 
sinusitis, in excess of 0 percent prior to February 9, 2004, and 
10 percent from February 9, 2004.

4.  Entitlement to an increased disability evaluation in excess 
of 10 percent for mechanical low back pain.

5.  Entitlement to an earlier effective date than October 10, 
2002 for increased rating for service-connected mechanical low 
back pain. 

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1991 to October 
1995. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the Veteran's claims for increased ratings 
for conjunctivitis and acneform dermatitis.

The Veteran also appeals from a January 2003 rating decision 
issued by the same RO which denied his claim for a compensable 
disability evaluation for ethmoid sinusitis.  This rating 
decision also assigned a 10 percent disability evaluation for 
mechanical low back pain, effective October 10, 2002, the date of 
increased rating claim.

In addition, the Veteran appeals from a July 2003 rating decision 
issued by the same RO which denied service connection claims for 
hypertension and a bilateral eye disorder.

A June 2004 rating decision increased the disability evaluation 
for ethmoid sinusitis to 10 percent, for the period from February 
9, 2004.  A 10 percent disability evaluation was assigned for 
sinusitis in an August 2004 rating decision, for the period from 
February 6, 2002.

This matter was remanded by the Board in its January 2008 
decision for additional development and adjudication.

The issue of entitlement to service connection for hypertension 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's conjunctivitis has been essentially 
asymptomatic throughout the course of this appeal; the record is 
negative for evidence of trachomatous conjunctivitis which would 
warrant a higher disability evaluation.

2.  The Veteran's acneform dermatitis has manifested as 
intermittent facial rashes, scaling or hyperpigmentation 
affecting less than two percent of his entire body and 10 percent 
of his exposed skin throughout the course of this appeal; the 
record is negative for evidence of either constant exudation, 
itching, extensive lesions or marked disfigurement, a severe 
disfiguring facial scar, a condition affecting 20 to 40 percent 
of the Veteran's entire body or of his exposed skin areas, that 
systemic therapy was used to treat his condition, visible or 
palpable facial tissue loss or two or three characteristics of 
disfigurement which would warrant a higher disability rating 
under either the current or former diagnostic criteria.

3.  For the rating period prior to February 9, 2004, the 
Veteran's ethmoid sinusitis manifested as sinus drainage and 
headaches reported on one occasion; the record is negative for 
evidence of one or two incapacitating episodes requiring 
prolonged antibiotic treatment, or three to six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting, which would warrant a 
compensable disability evaluation.

4.  For the rating period from February 9, 2004, the Veteran's 
ethmoid sinusitis manifested as sinus drainage, headaches and 
occasional antibiotic use; the record is negative for evidence of 
three or more incapacitating episodes per year requiring 
prolonged antibiotic treatment, or more than six non-
incapacitating episodes were year, which would warrant a higher 
disability evaluation.

5.  The Veteran's low back disability has manifested subjective 
complaints of pain with some restricted extension range of 
motion; the low back disability has not for any period more 
nearly approximated moderate limitation of lumbar range of 
motion, muscle spasms on extreme forward bending, the loss of 
lateral spine motion while in a standing position, forward 
flexion of the thoracolumbar spine between 30 and 60 degrees, 
combined thoracolumbar spine range of motion of less than 120 
degrees, abnormal gait, abnormal spinal contour, weakened 
movement, incoordination, incapacitating episodes, doctor 
prescribed bedrest, or radiculopathy.

6.   The Veteran filed an informal claim for an increased rating 
for a low back disability that was received on September 26, 
2002, and filed a formal claim for increase that was received on 
October 10, 2002; the record is negative for evidence of either a 
formal or informal claim filed between November 2001, the date of 
the last final disallowance, and September 26, 2002; and it is 
not factually ascertainable that the Veteran's low back 
disability had increased in severity prior to September 26, 2002.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
for conjunctivitis have not been met for any period.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.84a, Diagnostic Codes (DCs) 6017, 6018 (2009).

2.  The criteria for a disability rating in excess of 10 percent 
for acneform dermatitis have not been met for any period.  38 
U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.118, DC 7806 (2001), DCs 7800, 7806 
(2009).

3.  The criteria for a compensable disability rating prior to 
February 9, 2004 or in excess of 10 percent after February 9, 
2004 for ethmoid sinusitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.3, 4.7,  4.97, DC 6017, 6018 (2009).

4.  The criteria for disability rating in excess of 10 percent 
for a low back disability have not been met for any period.  38 
U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.7, 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 
5292, 5293, 5295 (2002), 5293 (2003) and DCs 5235-5243, 8520 
(2009). 

5.  The criteria for an earlier effective date of September 26, 
2002 for the grant of an increased disability rating for a low 
back disability have been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.155(a), 3.160(c), 3.400 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  The notice requirements of the VCAA 
require VA to notify a claimant of what information or evidence 
is necessary to substantiate the claim; what subset of the 
necessary information or evidence, if any, the claimant is to 
provide; and what subset of the necessary information or 
evidence, if any, VA will attempt to obtain.  For claims pending 
before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 23, 
353 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that VCAA notice is not required for appeals arising 
from downstream elements of a claim (such as an effective date).  
Where a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  
There has been no allegation of prejudice in this case with 
regard to the Veteran's claim for an earlier effective date for 
the increased rating for mechanical low back pain.

The Veteran was provided with a March 2008 letter in which the RO 
notified him of what evidence was required to substantiate 
increased rating claims for conjunctivitis, acneform dermatitis, 
and ethmoid sinusitis.  This letter told him what evidence VA 
would obtain, what evidence he was expected to provide, and of 
what assistance VA could provide the Veteran in obtaining this 
evidence.  This letter also notified the Veteran that he should 
submit any relevant evidence in his possession. 

VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable adjudication by the 
RO.  Pelegrini, supra.  This timing defect was cured by 
readjudication in the October 2009 supplemental statement of the 
case (SSOC).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) (holding timing deficiency was cured by readjudication in a 
supplemental statement of the case).

The March 2008 letter informed the Veteran that a disability 
rating would be assigned for his service-connected disabilities 
and that such an assigned rating could be changed if his 
condition changed.  This letter informed him that his disability 
rating would be assigned by applying the diagnostic criteria 
described in the Schedule for Rating Disabilities.  This letter 
informed him that he could submit on-going treatment records and 
statements from individuals describing how his condition affected 
him to establish the current level of disability.  In addition, 
this letter also notified him that he could submit a statement 
from his employer as to how his condition affected his ability to 
work, including information regarding his job performance and any 
lost time.  This notice was provided after the initial 
adjudication of the Veteran's claims.  This timing deficiency was 
cured by the readjudication of the instant claims in the October 
2009 SSOC. 

The March 2008 VCAA letter notified the Veteran that medical or 
lay evidence could be submitted to substantiate his increased 
rating claims and provided specific examples.  This letter stated 
that such evidence should describe the manner in which his 
disability had become worse based upon the author's knowledge and 
personal observations.  It also notified the Veteran that he may 
submit statements from his employers.  The timing defect with 
regard to this letter was cured by readjudication in the October 
2009 SSOC. 

Although the Veteran has not been provided with a preadjudication 
notification letter containing specific information regarding the 
measurements required to prevail in his claims, this information 
was contained in his February 2003 statement of the case (SOC) 
for his claims for conjunctivitis, dermatitis and sinusitis.  
Such information relevant to his claim for mechanical low back 
pain was provided in the December 2003 supplemental SOC (SSOC).  
The SOC or SSOC could not provide VCAA compliant notice.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  It did, 
however, provide actual knowledge to the Veteran.  The Veteran 
had a meaningful opportunity to participate in the adjudication 
of the claim after the notice was provided.  In this regard, he 
submitted numerous letters over the next several years providing 
argument and evidence in support of his claim and had an 
opportunity to request a hearing.

A notice error can be cured by actual knowledge of the 
information on the part of the claimant.  Sanders v. Nicholson, 
487 F.3d 881, 888-9 (Fed. Cir. 2007); George- Harvey v. 
Nicholson, 21 Vet. App. 334, 339 (2007).  The SOC did provide 
actual knowledge of the rating criteria, and the Veteran has had 
the opportunity over the next years to submit argument and 
evidence subsequent to receiving the notice. Hence, the Veteran 
had a meaningful opportunity to participate in the adjudication 
of his claims and was not prejudiced.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claims.  
38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c), (d).  This duty to 
assist contemplates that VA will help a claimant obtain records 
relevant to his claim(s), whether or not the records are in 
Federal custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of 
his claims.  The Veteran's service treatment records, various 
private treatment records, and VA treatment records have been 
obtained.  He has been afforded multiple VA dermatology, sinus, 
orthopedic and eye examinations, and sufficient medical opinions 
have been obtained.  Although the Veteran has indicated that he 
disagrees with the disability evaluation assigned for the instant 
disabilities, he has not indicated that his symptoms have 
worsened since his last VA examinations.

The Veteran has claimed that the June 2009 VA orthopedic 
examination was inadequate as the examiner "rushed" through the 
examination, displayed a harsh attitude towards him, and was not 
patient with him.  This contention is without merit.  The text of 
this examination indicates that the Veteran put forth no effort 
during range of motion testing and refused to participate in 
other testing.  The Veteran has not denied either putting forth 
no effort during testing or refusing to undergo other testing.  
The Court has held that VA's duty to assist a claimant in 
developing the facts and evidence pertinent to a claimant's claim 
is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  It is the responsibility of claimants to cooperate 
with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383; Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).   The Board therefore 
concludes that the June 2009 VA orthopedic examination was 
adequate and the incomplete nature of the examination is 
attributable to the Veteran's failure to cooperate with the 
examiner.

A January 2008 Board decision remanded the instant claims for 
additional development.  Specifically, the January 2008 Board 
remand order indicated that updated VA treatment records and 
treatment records from any private providers identified by the 
Veteran were to be obtained.  VA skin, eye, orthopedic and 
nose/sinus examinations were to be conducted to determine the 
current severity of the Veteran's service-connected disabilities.  
The claims file contains VA treatment records dated through 
August 2009.  VA examinations were conducted in June and July 
2009 and detailed opinions with rationales were provided.  No 
private treatment records have been identified by the Veteran; 
therefore, the Board finds substantial compliance with the terms 
of the January 2008 Board remand order.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).
 
In addition, neither the Veteran nor his representative has  
indicated that there is any outstanding pertinent information to 
be obtained.  For these reasons, the Board finds that the duties 
to notify and assist the Veteran have been met, and VA may 
proceed with the consideration of the instant claims.

Increased Rating Criteria

The evaluation of service-connected disabilities is based on the 
average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light of 
appropriate rating criteria.  38 U.S.C.A. 
§ 1155.  Consideration is given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by a veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In addition, the entire history of a veteran's disability is also 
considered. Consideration must be given to the ability of a 
veteran to function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107(b).

Conjunctivitis Increased Rating Claim

The Veteran contends that he is entitled to a higher disability 
rating for conjunctivitis.  This disability is currently rated 
under the diagnostic code for chronic conjunctivitis.  A 10 
percent disability evaluation is warranted for conjunctivitis 
when the condition is active with objective symptoms.  This is 
the maximum disability rating available under DC 6018.  38 C.F.R. 
§ 4.84. 

Active chronic trachomatous conjunctivitis is to be rated for 
impairment of visual acuity with a minimum 30 percent disability 
evaluation where there is active pathology.  38 C.F.R. § 4.84, DC 
6017.

A December 2002 VA eye examination reflected the Veteran's 
reports of itching, redness, tearing and a sensation of having a 
foreign body in his eyes.  A history of intermittent loss of 
vision was also reported.  An anterior segment revealed 2+ 
injection of the conjunctiva, increased mucoid debris in the 
inferior fornix of both eyes and evidence of bilateral follicular 
changes of the conjunctiva of the inferior fornix were noted on 
physical examination.  No afferent papillary defect was noted in 
either eye.  Examination of the posterior segment revealed disks 
that were flat with sharp margins.  Confrontation of his visual 
fields, ocular motility and external examination were within 
normal limits.  Following this examination, diagnoses of allergic 
bilateral conjunctivitis and myopia (nearsightedness) were made.

Normal conjunctivae and lids were noted in a March 2007 VA 
treatment note.

The Veteran reported that visual problems such as blurry or 
distorted vision bilaterally accompanied his sinus headaches in a 
July 2009 VA eye examination.  His eyes also swelled and watered 
constantly while suffering from sinus headaches.  A history of 
eye trauma or eye surgeries was denied.  Physical examination 
noted that conjunctivae and sclerae were normal bilaterally and 
that the corneas and lens were clear bilaterally.  The iris was 
round and regular bilaterally with remnants of a papillary 
membrane on the left eye.  Following this examination, a 
diagnosis of bilateral myopia made and the examiner noted that 
all of the findings of the eye examination were within normal 
limits.  The examiner also noted that the Veteran's claims file 
was not available for review prior to conducting this 
examination.

A July 2009 addendum to the previous eye examination noted that 
the examiner had now reviewed the Veteran's claims file.  The 
examiner noted that the Veteran was not found to have had any 
active form of conjunctivitis during the previous examination, 
and that all other findings on the eye examination were within 
normal limits.

A 10 percent disability evaluation, the highest disability 
evaluation available under DC 6018, has been assigned throughout 
the course of this appeal.  The Veteran's conjunctivitis has 
remained essentially asymptomatic, with the exception of 
complaints of itching, redness, and tearing noted in the December 
2002 VA eye examination, throughout the course of this appeal.  
The record is negative for findings of active chronic 
trachomatous conjunctivitis or of visual impairment due to 
conjunctivitis which would warrant a disability rating in excess 
of 10 percent.  38 C.F.R. § 4.84, DCs 6017, 6018.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they have 
been raised by the Veteran.  The Board has found no section that 
provides a basis upon which to assign a higher disability 
evaluation or a separate compensable disability evaluation.



Acneform Dermatitis Increased Rating Claim

The Veteran contends that he is entitled to a higher disability 
evaluation for his acneform dermatitis.  This condition is 
currently rated by analogy under the diagnostic code for 
dermatitis.

The diagnostic criteria under which the Veteran's acneform 
dermatitis was rated were twice revised during the course of this 
appeal.  The criteria for rating scars were revised for claims 
received on or after October 23, 2008.  See 73 Fed. Reg. 54,708 
(Sept. 23, 2008) (to be codified at 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 to 7805).  As the Veteran's claim was pending before 
October 28, 2008, it will only be evaluated under the rating 
criteria effective prior to that date.  See Id.

Prior to August 30, 2002, a 10 percent disability evaluation is 
warranted for eczema with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
evaluation is provided where there is constant exudation or 
itching, extensive lesions, or marked disfigurement.  38 C.F.R. 
§ 4.118, DC 7806 (2001).

A moderately disfiguring scars of the head, face or neck 
warranted a 10 percent disability evaluation.  A severe 
disfiguring scar warranted a 30 percent disability evaluation, 
particularly if it produced a marked and unsightly deformity of 
the eyelids, lips or auricles.  38 C.F.R. § 4.118, DC 7800 
(2001).

The rating codes for skin disorders were also revised as of 
August 30, 2002.  Dermatitis or eczema covering five to 20 
percent of the entire body, affecting five to 20 percent of 
exposed areas, or requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month period 
warrants a 10 percent disability rating.  A 30 percent disability 
evaluation is warranted if 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas are affected, or; if systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
were required for a total duration of six weeks or more, but not 
constantly, during the past 12 month period.  38 C.F.R. § 4.118, 
DC 7806 (2009).

A disability evaluation of 10 percent is warranted for 
disfiguring scars of the head, face or neck with one 
characteristic of impairment.  A 30 percent disability evaluation 
is warranted where there is visible or palpable tissue loss and 
either gross distortion of asymmetry of one feature or paired set 
of features or with two or three characteristics of 
disfigurement.  38 C.F.R. § 4.118, DC 7800 (2009).

The eight characteristics of disfigurement for purposes of 
evaluation are: scar five or more inches in length; scar at least 
one-quarter inch wide at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to underlying 
tissue; skin hypo-or hyper- pigmented in an area exceeding six 
square inches (39 sq. cm.); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc) in an area exceeding six square 
inches (39 sq. cm.); underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); or skin indurated and 
inflexible in an area exceeding six square inches (39 sq. cm.).  
See Note 1 of DC 7800 (2009).

A February 2002 VA dermatology examination reflected the 
Veteran's reports of worsened face, scalp and neck lesions.  
These itching and burning eruptions were constant.  He had been 
prescribed a topical Cortisone cream but had not experienced 
relief.  No other areas were affected by these eruptions.  
Physical examination noted numerous pustules with some edema 
mainly located on his lower face and beard area.  There appeared 
to also be some pitting.  Scattered lesions on his scalp without 
discrete areas of alopecia were noted.  Some hyperpigmentation 
was noted.  The examiner opined that that the Veteran's eruptions 
could be simple fasciculitis with an inflammatory component, 
however, was unable to render a definite diagnosis of the 
condition.

Eczematous scaling on the Veteran's bilateral cheeks with 
associated hyperpigmented and a diagnosis of eczema were noted in 
an October 2002 private dermatology treatment note.

The Veteran reported skin discolorations on his face in an April 
2003 private dermatology treatment note.  Physical examination 
revealed no visible scalp changes.  Hyperpigmentation over the 
throat and upper external malar cheeks was note.  A diagnosis of 
androgenetic alopecia and nonspecific post-inflammatory pigment 
alteration (PIPA) were made.

Complaints of areas of darkened skin on the face for the past two 
weeks were noted in a June 2003 private dermatology treatment 
note.  Prominent hair follicules with follicular pigmentation and 
textured roughness were noted on physical examination.  Diagnoses 
of pseudofolliculitis and irritated dermatitis were made.

A skin examination conducted during a February 2004 VA allergy 
examination was negative for a rash or urticaria.

A history of dermatitis, eczema and pseudofolliculitis barbae 
were reported in an August 2004 VA dermatology examination.  The 
Veteran indicated that the was not currently experiencing any 
skin lesions, however, these lesions were burning and pruritic 
when active.  Physical examination was negative for any skin 
lesions.

The Veteran reported a pruritic rash on his face and chest for 
one week in an August 2004 VA treatment note.  A papular erythema 
rash on his forehead and chest was noted by the examiner.  An 
assessment of questionable allergic dermatitis was made and a 
topical cream was prescribed.

An October 2005 VA dermatology treatment note indicated that 
there was some darkening of the Veteran's skin around the neck.  
The dermatologist indicated that this had occurred due to sun 
exposure as well as chronic seborrhea.

Complaints of a discolored beard area for the past two weeks 
after shaving were noted in a November 2005 private dermatology 
treatment note.  Fine hyperpigmented papules were noted on the 
Veteran's beard area and a diagnosis of psuedofolliculitis barbae 
was made.

Postinflammatory hyperpigmentation of the sides of the Veteran's 
face and beard area bilaterally were noted in a December 2005 VA 
dermatology treatment note.  He reported a history of 
psuedofolliculitis barbae and that he continued to closely shave 
his face with a razor.  The scaling of his face had improved 
using tacrolimus around his eyebrows and the sides of his nose.  
Assessments of psuedofolliculitis barbae with postinflammatory 
hyperpigmentation and seborrheic dermatitis were made.

Pseudofolliculitis barbae and eczema were diagnosed in a March 
2007 private dermatology treatment note.  Physical examination 
revealed scaling on the Veteran's frontal forehead and anterior 
neck as well as inflamed papules on the anterior neck and nasal 
area.  Several topical medications were prescribed to treat these 
conditions.

The Veteran complained of a rash around his eyebrows, the 
nasolabial folds and scalp in a September 2007 VA treatment note.  
An assessment of seborrheic dermatitis was made and a topical 
shampoo was prescribed.

An April 2008 private dermatology note reflected the Veteran's 
reports of facial hyperpigmentation.  Controlled 
pseudofolliculitis barbae was also noted.  The Veteran was 
advised to clip his beard rather than shave and his prescribed 
medications were adjusted.

A June 2009 VA dermatology examination reflected the Veteran's 
reports of episodic outbreaks of skin lesions involving the right 
side of his face that progress to the left side of his face and 
the anterior aspect of the neck.  These episodes began as small 
bumps which progressively enlarged and can last up to 30 days.  
He was not exposed to fumes or chemicals in his civilian 
occupation.  The examiner noted that the Veteran had been treated 
with a variety of topical medications and oral antibiotics over 
the years.  Physical examination noted some hyperpigmentation of 
his facial skin in the area of the beard but no skin lesions and 
was otherwise "essentially normal."  The examiner noted that 
the Veteran's skin condition, which had been diagnosed as various 
conditions including pseudofolliculitis barbae and eczema, was 
quiescent and controlled with no obvious skin lesions other than 
the facial hyperpigmentation in the beard area.  Following this 
examination and a review of the Veteran's claims file, the 
examiner further opined that the area of skin involved with this 
condition was two percent of his entire body and 10 percent of 
his exposed skin.  

Patches of dry skin around the Veteran's beard with minimal 
erythema were noted in a July 2009 VA treatment note.

A disability rating in excess of 10 percent for the Veteran's 
acneform dermatitis is not warranted for any period during the 
course of this appeal.  The Veteran's skin disability has 
presented as intermittent facial rashes, scaling, or 
hyperpigmentation affecting less than two percent of his entire 
body and less than 20 percent of his exposed skin.  The record is 
negative for evidence of either constant exudation, itching, 
extensive lesions, or marked disfigurement or a severe 
disfiguring facial scar which would warrant a higher disability 
rating under the former diagnostic criteria.  38 C.F.R. § 4.118, 
DC 7800, 7806 (2001).

The record is also negative for evidence that this skin 
disability affected 20 to 40 percent of the Veteran's entire 
body, 20 to 40 percent of his exposed skin areas, that systemic 
therapy was used to treat his condition, visible or palpable 
facial tissue loss or two or three characteristics of 
disfigurement which would warrant a higher disability rating 
under the newer diagnostic criteria.  Although the Veteran's 
facial hyperpigmentation could be a characteristic of 
disfigurement if the area exceeded six square inches, he does not 
present with another such characteristic which would warrant a 
higher disability evaluation than 10 percent for any period.  
38 C.F.R. § 4.118, DCs 7800, 7806 (2009).

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they have 
been raised by the Veteran.  The Board has found no section that 
provides a basis upon which to assign a higher disability 
evaluation or a separate compensable disability evaluation

Ethmoid Sinusitis Increased Rating Claim

The Veteran contends that he is entitled to a higher disability 
rating for ethmoid sinusitis because he experienced nose bleeds, 
swelling, eye irritation, and occasional blurry vision due to his 
sinusitis.  This condition is currently rated under the 
diagnostic code for chronic ethmoid sinusitis.

The General Rating Formula for Sinusitis indicates that a 10 
percent disability evaluation is assigned for one or two 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment or three to six 
non-incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.   A 30 
percent disability evaluation is warranted for three or more 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment or more than six 
non-incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent disability evaluation is warranted following radical 
surgery with chronic osteomyelitis or near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  A Note to the General Rating Formula for Sinusitis 
provides that an incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician.  38 C.F.R. § 
4.97, DC 6511.

A November 2002 VA sinus examination reflected the Veteran's 
reports of sinus drainage and significant headaches.  Physical 
examination noted that the external nose was normal, the 
vestibule was normal, that the septum was midline, that the 
turbinates were markedly engorged and that there was a polypoid 
change present.  An accompanying sinus computed tomography (CT) 
scan revealed mucosal thickening which involved the ethmoid air 
cells and maxillary sinuses, a right maxillary sinus that was 
almost completely opacified, and that the possibility of a 
polypoid lesion could not be excluded.  Following this 
examination, impressions of status post ethmoid surgery with 
recurrent disease of mucous membrane thickening and marked palate 
formation completely occluding the nose as well as the complete 
occlusion of the right maxillary sinus were made.  The examiner 
opined that this pathology was likely the result of an untreated 
nasal allergy.

The Veteran reported experiencing a great deal of relief from his 
two prior sinus surgeries in a February 10, 2004 VA treatment 
note.  He began experiencing a recurrence of nasal congestion, 
sinus headaches and drainage associated with conjunctival 
itching, burning, redness, watery and puffy eyes.  These nasal 
symptoms dated back to childhood and worsened with exposure to 
house dust and some environmental allergens.  Physical 
examination noted no sinus tenderness on palpation and marked 
nasal obstruction with pale mucosa and clear nasal mucus.  Nasal 
polyps were noted bilaterally.  Diagnoses of chronic 
rhinosinusitis, nasal polyposis, chronic sinusitis and allergic 
conjunctivitis were made following this examination.  He was 
advised to continue to use Sudafed as needed and was prescribed 
Flonase to treat his condition.

A March 2004 VA treatment note indicated that the Veteran had 
begun to receive desensitization shots, that his polyps were 
smaller and that he was breathing better.  Occasional headaches 
and cleared with the use of Tylenol was also reported.

Continued nasal congestion, drainage and sinus headaches were 
reported in a July 2004 VA treatment note.  The Veteran reported 
currently using Augmentin to treat his condition.  Marked nasal 
obstruction with pale mucosa and clear nasal mucus were found on 
physical examination.  No nasal polyps were noted.  He was 
prescribed Flunisolide to treat his condition.

Complaints of continued headaches were noted in an August 2004 VA 
sinus examination.  The Veteran reported undergoing 
desensitization shots since undergoing skin testing.  Physical 
examination noted that the external nose and vestibule were 
normal, the septum was midline, the turbinates were very pale and 
there were some polypoid changes noted in the nose.  No purulent 
material was noted.  Following this examination, impressions of 
chronic allergic rhinosinusitis, possible acute sinusitis in the 
maxillary antrum, reformation of some nasal polyps and headaches 
consistent with this problem were made.

An accompanying August 2004 VA sinus CT revealed marked mucosal 
thickening throughout the maxillary and ethmoid sinuses and that 
the frontal sinuses were relatively clear.  Polypoid lesions were 
noted to be possible especially in the nasal cavity.

A right nasal polyp and marked nasal obstruction with pale mucosa 
and clear nasal mucus were noted in a June 2006 VA treatment 
note.

The Veteran reported receiving weekly allergy immunotherapy in a 
March 2007 VA treatment note.  The use of daily allergy 
medication was denied.  He reported good control of nasal 
congestion and drainage.  Physical examination noted mild nasal 
obstruction with pale mucosa and clear nasal sinus with no sinus 
area tenderness on palpitation.  Nasal polyps were not noted on 
examination.

Complaints of nasal secretions and sinus headaches were noted in 
a May 2007 VA treatment note.  Physical examination found that 
the Veteran's sinuses were sensitive to touch and greenish-yellow 
secretions.  An assessment of acute sinusitis was made.  The 
Veteran was prescribed an antibiotic and instructed to use 
Sudafed and to rest to treat this condition.

An assessment of a headache was noted in a July 2008 VA emergency 
room note.

The Veteran reported a marked increase in nasal congestion, 
postnasal drainage and yellow nasal drainage in a May 2009 VA 
treatment note.  He indicated that he had no nasal symptoms at 
all until two weeks ago when his current symptoms began.   Marked 
nasal obstruction with red, irritated mucosa and thick, yellow 
nasal mucus with the right greater than the left was found on 
physical examination.  No nasal polyps were noted.  Assessments 
of acute sinusitis and allergic rhinitis were made.  A three week 
course of antibiotics was prescribed.

A June 2009 VA sinus examination reflected the Veteran's 
complaints of drainage and a right-sided headache.  He reported 
undergoing his third sinus surgery in 2006 and that his 
desensitization shots had increased.  Physical examination noted 
that the external nose, vestibules and lower turbinates were 
normal and that the septum was midline.  The upper left area of 
the nose showed significant reformation of nasal polyps, however, 
the Veteran was able to breathe easily and that there did not 
seem to be any obstruction from these polyps.  An accompanying 
sinus CT scan revealed normal frontal sinuses, the reformation of 
polyps and complete opacification of the right maxillary sinus 
that probably represented an acute infection.   Following this 
examination and a review of the Veteran's claims file, 
impressions of chronic nasal polyposis and sinus infection status 
post three surgeries on the above areas and reformation of polyps 
in the superior portion of the nose and the remnants of the 
ethmoid area was made.

The Veteran's ethmoid sinusitis manifested as sinus drainage and 
reported headaches on one occasion in the period prior to 
February 9, 2004.  A compensable disability rating requires 
evidence of either one or two incapacitating episodes which 
required bedrest and treatment by a physician or three to six 
non-incapacitating episodes of sinusitis per year.  A compensable 
disability rating is therefore not warranted for this appellate 
period.  38 C.F.R. § 4.97, DC 6511.

A disability evaluation is excess of 10 percent is not warranted 
for the period after February 9, 2004.  The Veteran's ethmoid 
sinusitis manifested as complaints of sinus drainage, headaches 
and occasional antibiotic use throughout the appellate period.  
The record is negative for evidence of three or more 
incapacitating episodes per year of sinusitis requiring prolonged 
antibiotic treatment of more than six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting which would warrant a higher 
disability evaluation.  Id.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they have 
been raised by the Veteran.  The Board has found no section that 
provides a basis upon which to assign a higher disability 
evaluation or a separate compensable disability evaluation.

Low Back Disability Increased Rating Claim

The Veteran contends that he is entitled to a higher disability 
rating for his low back disability.  This disability is rated 
under DC 5295 for a lumbosacral strain.

Lumbosacral and cervical spine disabilities are evaluated under 
the general rating formula for rating diseases and injuries of 
the spine.  38 C.F.R. § 4.71a. 

During the course of this appeal the regulations for evaluation 
of certain disabilities of the spine were revised, effective 
September 23, 2002.  67 Fed. Reg. 54345 (August 22, 2002).  
Additional revisions were made to the criteria for rating 
disabilities of the spine, as well as the re-numbering of the 
diagnostic codes, effective September 26, 2003.  Either the old 
or new rating criteria may apply, whichever are most favorable to 
a veteran, although the new rating criteria are only applicable 
since their effective date.  VAOPGCPRECs 3-00, 7-03.

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warranted a 10 percent 
rating if it was slight, a 20 percent rating if it was moderate, 
or a 40 percent rating if it was severe.  38 C.F.R. § 4.71a, DC 
5292 (2002).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warranted a 10 percent rating where there was 
characteristic pain on motion.  A 20 percent rating was warranted 
with muscle spasm on extreme forward bending, and loss of lateral 
spine motion, unilateral, in a standing position.  A 40 percent 
rating was warranted for severe lumbosacral strain with listing 
of the whole spine to the opposite side; positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the above 
with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).

Under the general rating formula for rating diseases and injuries 
of the spine, effective from September 26, 2003, with or without 
symptoms such as pain, stiffness or aching in the area of the 
spine affected by residuals of injury or disease, the following 
ratings will apply:  A 10 percent disability rating is warranted 
where forward flexion of the thoracolumbar spine is greater than 
60 degrees but less than 85 degrees.  38 C.F.R. § 4.71a, DC 5237 
(2009).

A 20 percent disability rating is warranted for forward flexion 
of the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees, if the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees or if there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine and a 100 percent disability rating is 
warranted for ankylosis of the entire spine.  Id.

Under the criteria for rating intervertebral disc syndrome in 
effect prior to September 23, 2002, postoperative cured 
intervertebral disc syndrome warranted a noncompensable rating.  
A 10 percent rating was warranted for mild intervertebral disc 
syndrome.  A 20 percent rating was warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent rating was assigned for severe intervertebral syndrome 
with recurring attacks and intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2002).

Under the interim revised criteria of DC 5293, effective 
September 23, 2002, intervertebral disc syndrome was evaluated 
(preoperatively or postoperatively) either on the total duration 
of incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.26 (combined rating tables) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
which ever method results in the higher evaluation.  A 60 percent 
rating was assigned for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  A 40 
percent rating was assigned for incapacitating episodes having a 
total duration of at least 4 weeks, but less than 6 weeks, during 
the past 12 months.  A 20 percent rating was assigned for 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks, during the past 12 months.  A 10 
percent rating was assigned with the incapacitating episodes 
having a total duration of at least 1 week, but less than 2 
weeks, during the past 12 months.  38 C.F.R. § 4.71a, 5293 
(2003).

Note 1 provides that for the purposes of evaluations under DC 
5293, an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note 2 provides that when evaluating on the basis of 
chronic manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurological disabilities are to be 
rated separately using evaluation criteria for the most 
appropriate neurological diagnostic code or codes.  Id.

Under the criteria in effect since September 26, 2003, 
intervertebral disc syndrome will be evaluated under the general 
formula for rating diseases and injuries of the spine or under 
the formula for rating intervertebral disc syndrome based on 
incapacitating episodes (as outlined above) whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243 
(2009).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of the 
combined range of motion.  Each range of motion measurement is to 
be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, DCs 
5235-5243, Note (2) (2009).

VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 
pertaining to functional impairment for disabilities evaluated on 
the basis of limitation of motion.  The Court has instructed that 
in applying these regulations VA should obtain examinations in 
which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, 
incoordination, or pain. Such inquiry is not to be limited to 
muscles or nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-motion 
loss due to any weakened movement, excess fatigability, 
incoordination, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); 
see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 
C.F.R. § 4.59.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2009).  
Under 38 C.F.R. § 4.124a, disability from neurological disorders 
is rated from 10 to 100 percent in proportion to the impairment 
of motor, sensory, or mental function.  With partial loss of use 
of one or more extremities from neurological lesions, rating is 
to be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2009).

For neurological manifestations, DC 8520 provides the rating 
criteria for paralysis of the sciatic nerve, and therefore 
neuritis and neuralgia of that nerve.  Complete paralysis of the 
sciatic nerve, which is rated as 80 percent disabling, 
contemplates foot dangling and dropping, no active movement 
possible of muscles below the knee, and flexion of the knee 
weakened or (very rarely) lost.  Disability ratings of 10 
percent, 20 percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in degree, 
respectively.  A 60 percent rating is warranted for severe 
incomplete paralysis with marked muscle atrophy.  38 C.F.R. 
§ 4.124a, DC 8520.  

A November 2003 VA orthopedic examination reflects the Veteran's 
complaints of a pulling or pinching sensation in the lower 
portion of his back.  The use of an assistive device, radiating 
pain and bowel or bladder problems were denied.  Physical 
examination revealed that the paraspinous musculature at the L3 
and L4 levels to be tender to palpation and was negative for 
spasms.  Flexion was to 75 degrees with a "pulling sensation" 
at 75 degrees, extension to 25 degrees without pain and 30 
degrees of bilateral lateral bending.  Manual motor testing of 
the lower extremities was 5/5 and straight-leg testing was 
negative.  His deep tendon reflexes were 2+ and symmetric.  No 
evidence of sensory loss in either lower extremity was noted.  An 
accompanying lumbar X-ray was essentially negative.  An 
assessment of mechanical and myofascial low back pain without 
radiculopathy was made.

Complaints of severe back pain for the past two weeks were 
reported in a January 2005 VA treatment note.  Complaints of toe 
tingling accompanying right patellar reflex were noted.  Physical 
examination revealed lumbar spine tenderness, decreased flexion 
due to complaints of pain and complaints of pain with all range 
of motion except right lateral bending.  An assessment of low 
back strain was made and Naproxen was prescribed.

A January 2005 VA lumbar X-ray revealed 2.0 mm of 
retrospondylolisthesis of L5 with respect to S1 and was unchanged 
since the January 2003 X-ray.

Mild tenderness in the left upper paraspinous musculature with a 
normal gait and no lumbar splinting was found in a May 2006 VA 
emergency room note.  A diagnosis of low back pain was made.

Complaints of chronic back pain with a concomitant tingling 
sensation in the right toe was reported in a June 2006 VA 
treatment note.  Physical examination was negative for tenderness 
on palpation of the lumbar spine and minimal limitation of range 
of motion during back flexion but was otherwise unremarkable.  An 
assessment of chronic lower back pain was made.

Intermittent low back pain that radiated into the groin was 
reported in an April 2007 VA treatment note.  An assessment of 
chronic lower back pain was made.

The Veteran reported that his low back pain was improved by 
wearing a back brace or using Tramadol in a May 2008 VA treatment 
note.

Worsening low back pain that radiated into the Veteran's abdomen, 
testes and right leg was reported in a May 2009 VA treatment 
note.  Sitting exacerbated this pain.  

The Veteran reported continued low back pain that was worse with 
standing in a June 2009 VA treatment note.  Physical examination 
found tenderness to palpation of the upper lumbar spine.  
Flexeril was prescribed for his lumbar spine muscle spasms.

A June 2009 VA orthopedic examination reflects the Veteran's 
complaints of constant lumbar pain with no particular 
exacerbating or relieving factors.  This pain was rated 5/10 and 
radiated into the left lower extremity to the knee.  Ambulation 
was not significantly affected.  He occasionally used a back 
brace.  Physician prescribed bed rest in the past year or back 
surgeries were denied.  A flare-up once every two months lasting 
one day to two weeks during which he must stay off his feet 
completely was reported.  Difficulty sitting for prolonged 
periods as required due to his employment as a claims processor 
for VA was noted.  Physical examination revealed diffuse 
lumbosacral tenderness with muscle spasms.  His gait was normal.  
Thoracolumbar flexion was to 10 degrees, extension was to 10 
degrees, bilateral lateral flexion was to 10 degrees and 
bilateral rotation was to 30 degrees with pain reported 
throughout.  No decrement due to pain or fatigue following 
repetitive use was found.  The examiner noted that the Veteran 
appeared to exert essentially no effort during the examination.  
Motor, sensory and reflex examinations as well as straight leg 
testing were not performed as the Veteran "refused to sit for 
the examination."  An accompanying lumbar X-ray was normal.  
Following this examination and a review of the Veteran's claims 
file, a diagnosis of chronic lumbosacral strain was made.  

A disability rating in excess of 10 percent would require 
moderate limitation of lumbar range of motion or muscle spasms on 
extreme forward bending with the loss of lateral spine motion 
while in a standing position under the former criteria.  
Alternatively, a disability rating in excess of 10 percent for 
the period would require forward flexion of the thoracolumbar 
spine to be greater than 30 degrees but not greater than 60 
degrees, that the combined range of motion of the thoracolumbar 
spine not be greater than 120 degrees, or that there be muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis under the revised criteria.

A disability rating in excess of 10 percent is therefore not 
warranted under either the former or revised criteria for any 
period during the course of this appeal.  38 U.S.C.A. § 4.71(a), 
DCs 5292, 5295 (2003); DCs 5235-5242 (2009).  The record is 
negative for evidence of loss of lateral spine motion, abnormal 
gait, or abnormal spinal contour.  The Veteran has not complained 
of these manifestations, and no treating or examining physician 
has noted any such findings on physical examination.  The 
November 2003 VA examination noted that the Veteran's 
thoracolumbar spine forward flexion was to 75 degrees with a 
"pulling sensation at 75 degrees and that his combined range of 
motion for the thoracolumbar spine was in excess of 120 degrees.  
Minimal limitation of lumbar range of motion was found in a June 
2006 VA treatment note.  There is no indication that the 
Veteran's subjective reports of lumbar pain have caused 
functional loss sufficient to warrant a higher rating.  See 38 
C.F.R. § 4.40; DeLuca, supra.

While the Veteran's lumbar flexion was recorded as 10 degrees at 
the June 2009 VA examination, this was not a reliable or accurate 
range of motion measure because the Veteran exerted "essentially 
no effort" during range of motion examination and refused to 
participate in other portions of the examination, including the 
straight leg raising, which also is an indirect measure of spine 
motion.  Although the Veteran indicated in letters subsequent to 
this June 2009 examination that he was in pain and that the 
physician had rushed him during the examination, he has not 
denied the physician's assessment that he put forth no effort 
during the examination or that he refused other portions of the 
examination.  In light of the Veteran's failure to cooperate with 
the June 2009 examiner, the Board is therefore affording the 
clinical measures at the June 2009 examination little probative 
value.

Consideration of a higher rating under the criteria for 
intervertebral disc syndrome is not warranted as the record is 
negative for evidence that the Veteran suffers from that 
condition.  In addition, the clinical records are negative for 
physician prescribed bedrest or reported periods of 
incapacitation.  A higher rating for any period during the course 
of this appeal for intervertebral disc syndrome is therefore not 
warranted under the current or former rating criteria.  38 C.F.R. 
§ 4.71(a), DCs 5293 (2002), 5293 (2003), 5243 (2009).

A separate disability rating for lower extremity radiculopathy is 
not warranted for any period during the course of this appeal.  
Although the Veteran intermittently complained of radiating pain 
into the lower extremity, he has not been diagnosed with 
radiculopathy and the November 2003 VA examination was negative 
for the condition.  The Veteran refused to cooperate during the 
June 2009 VA examination and allow motor, sensory, and reflex 
examinations to be conducted and which may have substantiated his 
subjective reports of radiating pain.  In addition, the clinical 
evidence was negative for muscle atrophy, loss of muscle 
reflexes, abnormal motor function or abnormal reflexes which may 
support a separate rating.  38 C.F.R. § 4.124a, DC 8520.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they have 
been raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation.

Earlier Effective Date for Increased Rating for Back Disability

The Veteran contends that he is entitled to an effective date 
earlier than October 10, 2002 for the 10 percent rating for his 
low back disability because he had repeatedly requested this 
increase in the past.

The effective date of an increase in disability compensation is 
the earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is received 
within one year from such date.  Otherwise, the effective date is 
the date of receipt of the claim.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2).

If an increase in disability occurred within one year prior to 
the claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective the 
date of claim.  If the increase occurred after the date of claim, 
the effective date is the date of increase.  38 U.S.C.A. 
5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 
3.400 (o)(1)(2); VAOPGCPREC 12-98.  In making this determination 
the Board must consider all of the evidence, including that 
received prior to previous final decisions.  Hazan v. Gober, 10 
Vet. App. 511 (1997).

When determining the effective date of an award of compensation 
benefits, the Board is required to review all the communications 
in the file, after the last final disallowance of the claim, 
which could be interpreted to be a formal or informal claim for 
benefits.  See, e.g., Servello v. Derwinski, 3 Vet. App. 196, 
198-99 (1992); Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).  
Any communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal claim.  
See 38 C.F.R. § 3.155(a).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  
A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
See 38 C.F.R. 
§ 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); 
Servello, 3 Vet. App. at 199.  Any communication or action 
indicating an intent to apply for one or more benefits under the 
laws administered by VA, from a Veteran or his representative, 
may be considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal claim, 
if a formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within one 
year from the date it was sent to the Veteran, it will be 
considered filed as of the date of receipt of the informal claim.

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability which 
may establish entitlement.  Once a formal claim for pension or 
compensation has been allowed or a formal claim for compensation 
has been disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report of 
examination or hospitalization by VA or the uniformed services 
will be accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a VA 
or uniformed services hospital will be accepted as the date of 
receipt of a claim.  The provisions of this paragraph apply only 
when such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157.  Evidence 
from a private physician or layman will also be accepted as an 
informal claim for increased benefits, effective from the date 
received by VA.  38 C.F.R. § 3.157(b)(2).

 A November 2001 rating decision last denied the Veteran's claim 
for an increased rating for his low back disability.  This rating 
decision is final.  Leonard v. Nicholson, 405 F.3d 1333, 1335-6 
(Fed. Cir. 2005) (prior rating decisions assigning a disability 
evaluation become final unless a timely appeal is submitted or 
clear and unmistakable error is demonstrated).

A formal claim for an increased rating for the Veteran's low back 
disability was received by VA on September 26, 2002 (a VA 
compensation claim that listed "back" disability), and a formal 
claim for increase was received on October 10, 2002.  The correct 
effective date for the increased rating for the service-connected 
low back disability is September 26, 2002, the date the informal 
claim for increase was received.  

There is no evidence of either a formal or informal claim between 
November 2001 and September 26, 2002 which would support an 
effective date earlier than September 26, 2002.  It is also not 
factually ascertainable that the Veteran's low back disability 
had increased in severity to a compensable degree prior to 
September 26, 2002 as the grant of increased rating to 10 percent 
was based on the results of the November 2003 VA orthopedic 
examination. 

For these reasons, the Board finds that an earlier effective date 
of September 26, 2002, the date the Veteran filed an informal 
claim for an increased disability rating for the back, is 
warranted.  The benefit-of-the-doubt rule has been considered in 
rendering this decision.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the VA Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
related factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service for completion of the third 
step--a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.  

When the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step--a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.  

The Veteran's disabilities have manifested by the symptoms 
detailed above.  The rating criteria contemplate these 
impairments.  There were no periods of hospitalization reported 
during the appellate period.  Referral for consideration of an 
extraschedular rating is therefore not warranted.

In addition, the Board finds that neither the Veteran nor the 
evidence has raised a TDIU (extraschedular) claim.  A TDIU, which 
is an extraschedular rating, is granted where a veteran's 
service-connected disabilities are rated less than total, but 
they prevent him from obtaining or maintaining all gainful 
employment for which his education and occupational experience 
would otherwise qualify him.  38 C.F.R. § 4.16.  While the Court 
has held that TDIU (extraschedular rating) is somehow an element 
of all appeals of an initial rating, in this case, a claim for 
TDIU has not been raised by the Veteran or the evidence.  See 
Rice v. Shinseki, 
22 Vet. App. 447 (2009).  In this case, the Veteran reported 
being a VA employee in a June 2009 VA orthopedic examination, and 
also reported being currently employed in a clerical position in 
a June 2009 VA dermatology examination.  Accordingly, further 
consideration of extraschedular entitlement to TDIU is also not 
warranted.


ORDER

A disability rating in excess of 10 percent for conjunctivitis is 
denied.

A disability rating in excess of 10 percent for acneform 
dermatitis is denied.

A compensable disability rating for ethmoid sinusitis prior to 
February 9, 2004, and a disability rating in excess of 10 percent 
after February 9, 2004, is denied.

An disability rating in excess of 10 percent for mechanical low 
back pain is denied. 

Entitlement to an effective date of September 26, 2002 for the 
grant of a 10 percent disability rating for mechanical low back 
pain is granted.


REMAND

A July 2003 rating decision denied the claim for service 
connection for hypertension.  In a November 2003 statement, the 
Veteran indicated that this disorder existed during his service 
and expressed his dissatisfaction with the previous denial of 
these claim.  A statement of the case (SOC) with regard to this 
claim has not been issued.  The Board is required to remand issue 
of service connection for hypertension to the agency of original 
jurisdiction for issuance of the SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the issue of service connection for hypertension is 
REMANDED for the following action:

The RO/AMC should issue a SOC that addresses 
the issue of service connection for 
hypertension.  This issue should not be 
certified to the Board unless a timely 
substantive appeal is received.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


